Citation Nr: 0005195	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to a disability rating in excess of 10 
percent for a back disorder.

4.  Entitlement to a compensable disability rating for 
bilateral iliotibial band tendinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.

The hearing loss, back disorder, and tendinitis claims are 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  By this 
decision, the RO denied service connection for hearing loss 
as not well grounded, and granted service connection for a 
back disorder, diagnosed as herniated disc, L5-S1, and for 
bilateral iliotibial band tendinitis.  A 10 percent 
disability rating was assigned for the back disorder, while a 
noncompensable (zero percent) disability rating was assigned 
for the tendinitis, both effective April 26, 1996.

The carpal tunnel syndrome claim is before the Board on 
appeal from a January 1998 rating decision by the RO, which 
denied the claim as not well grounded.

It is noted that additional claims were denied by the RO in 
the July 1997 rating decision.  However, the veteran only 
perfected an appeal to the issues noted above.  Accordingly, 
these are the only issues over which the Board currently has 
jurisdiction.  38 C.F.R. §§ 20.200-20.202, 20.302 (1999).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the back disorder and tendinitis issues, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
increased evaluation based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, a review of the evidence 
shows that rather than provide staged ratings for discrete 
intervals during the pendency of the appeal, the RO made the 
highest rating awards it found was warranted retroactive to 
the earliest effective date assignable.  It is evident that 
the RO's rating action contemplated all relevant evidence on 
file.  Accordingly, although the RO characterized these 
issues as "increased" ratings, the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.  


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability pursuant to VA regulations.

2.  The veteran has submitted medical records which indicate 
he was assessed with carpal tunnel syndrome during service as 
a result of trauma.

3.  Post-service medical records show treatment for bilateral 
hand problems, including a September 1997 X-ray which 
revealed a widening of the first right metacarpal, possibly 
representing old trauma.

4.  The medical evidence on file tends to show that the 
veteran's back disorder is manifest by moderate 
intervertebral disc syndrome with recurrent attacks.

5.  The medical evidence on file does not show that the 
veteran's back disorder is manifest by ankylosis; severe or 
pronounced symptoms of intervertebral disc syndrome; severe 
limitation of motion; or severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion with 
osteoarthritic changes.

6.  The veteran's iliotibial band tendinitis affects both of 
his knees.

7.  A review of the medical evidence on file does not show 
that either of the veteran's knees has had flexion limited to 
45 degrees or less, nor extension limited to 10 degrees or 
more. 

8.  Medical records on file show that the veteran has been 
treated on numerous occasions for bilateral knee pain.  

9.  A review of the medical evidence on file does not show 
that either of the veteran's knees is manifest by moderate 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.385 (1999).

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

3.  The criteria for a 20 percent disability rating for the 
veteran's back disorder have been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).

4.  The criteria for a 10 percent disability rating for the 
veteran's bilateral iliotibial band tendinitis have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his December 1991 enlistment examination.  
Audiological evaluation conducted at that time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
10
5
0
20
30
LEFT
20
10
0
10
10
35

At the time of this examination, the veteran reported that he 
had never experienced hearing loss.

The service medical records show that additional audiological 
evaluations were conducted in October 1992, November 1993, 
November 1994, and October 1995.

The October 1992 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
20
15
10
20
20
LEFT
15
15
10
10
15
30

The November 1993 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
30
15
LEFT
10
10
5
15
20
10

The November 1994 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
10
5
5
20
25
LEFT
5
10
5
10
20
10

The October 1995 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
5
25
20
LEFT
15
15
10
10
15
30

On his April 1996 separation examination, the veteran's ears 
were clinically evaluated as normal.  Audiological evaluation 
conducted at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
15
5
25
20
LEFT
15
20
10
15
20
20

Further, the veteran reported that he did not know if he had 
ever experienced hearing loss.

The veteran's claim of service connection for hearing loss 
was received by the RO in February 1997.  Thereafter, the 
veteran underwent a VA audiological evaluation in March 1997 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
10
5
20
10
LEFT
5
10
10
15
20
16

Speech recognition scores were 100 percent for the right ear, 
and 98 percent for the left ear.

VA outpatient treatment records are on file which cover the 
period from May 1996 to June 1998.  However, these records 
contain no pertinent findings regarding the veteran's hearing 
loss claim.


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.

The Board notes that the various in-service audiological 
examinations, including the December 1991 enlistment 
examination, do indicate some degree of hearing loss pursuant 
to Hensley, supra.  Nevertheless, the veteran was not shown 
to have a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 either during service, or on the VA audiological 
evaluation conducted in March 1997.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Carpal Tunnel Syndrome

Background.  The veteran's upper extremities were clinically 
evaluated as normal on his December 1991 enlistment 
examination.  At the time of this examination, the veteran 
reported that he had never experienced arthritis, rheumatism, 
or bursitis.  Review of the service medical records obtained 
by the RO show no treatment for or diagnosis of carpal tunnel 
syndrome during the veteran's period of active duty.  On his 
April 1996 separation examination, the veteran's upper 
extremities were clinically evaluated as normal.  At the time 
of this examination, the veteran reported that he had never 
experienced arthritis, rheumatism, or bursitis.

The veteran underwent various VA medical examinations in 
March 1997, including a general medical and an orthopedic 
examination.  Neither of these examinations made an pertinent 
findings regarding the veteran's carpal tunnel syndrome 
claim.

An April 1997 VA X-ray of the veteran's right hand revealed 
normal bony alignment.  No fracture or other abnormalities 
were detected.

In September 1997, the RO received the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome.  
The veteran reported that he was diagnosed with this 
condition while in service, and that he was placed on light 
duty as a result.  He subsequently developed his back 
disorder, and, as a result, he did not have to do much manual 
work.  Consequently, his hands did not hurt, and the 
condition was never followed up.  He reported that he had 
gone back to manual work since his discharge, and the pain 
had returned.  Furthermore, the veteran reported that he had 
tried to request copies of the pertinent service medical 
records, but was informed that the record was either 
misplaced or sent to VA, because it could not be found.

VA X-rays were taken of the veteran's hands in September 
1997.  It was noted that carpal tunnel views were obtained, 
among other things.  These X-rays revealed a widening of the 
first right metacarpal, possibly representing old trauma.  No 
fracture, lytic, or sclerotic lesions or other abnormalities 
were detected.  Overall impression was of a negative 
examination.

In a January 1998 rating decision, the RO denied the claim of 
service connection for carpal tunnel syndrome as not well 
grounded.  The RO found, in part, that neither the service 
medical records nor the post-service treatment records showed 
any treatment for carpal tunnel syndrome, bilateral.

The veteran's Notice of Disagreement was received in March 
1998.  He also submitted a copy of a treatment record, dated 
in December 1995, which had a clinical assessment of carpal 
tunnel syndrome.  Additionally, this record noted that the 
carpal ligament was revealed, and that X-rays revealed 
evidence of trauma.  The veteran emphasized that the 
September 1997 VA X-ray noted that there was evidence 
indicating old trauma at the right metacarpal.

In the June 1998 Statement of the Case, the RO confirmed and 
continued the denial of service connection for carpal tunnel 
syndrome as not well grounded.  The RO found, in part, that 
while there was evidence of treatment in service for carpal 
tunnel syndrome, there was no evidence of permanent residual 
or chronic disability subject to service connection.

As noted above, VA medical treatment records are on file that 
cover the period from May 1996 to June 1998.  Records from 
April 1997 note that the veteran injured his right middle 
finger a few days earlier, and that X-rays were negative for 
a fracture.  He was subsequently treated in September 1997 
for complaints of bilateral hand pain, and a painful wrist.  
It was noted that the veteran had a history of a recent 
injury.  In June 1998, the veteran was again treated for 
complaints of bilateral hand pain.  Assessment at that time 
was rule-out carpal tunnel syndrome.  These records indicate 
that an X-ray was to be conducted of the veteran's hands, but 
none is on file.

In an August 1998 Supplemental Statement of the Case, the RO 
found that the claim remained not well grounded in the 
absence of a diagnosis of carpal tunnel syndrome, and 
evidence linking such a diagnosis to service.


Analysis.  Initially, the Board finds that the veteran's 
claim of entitlement to service connection for carpal tunnel 
syndrome appears to be well grounded.  

The Board notes that the veteran has submitted medical 
records dated in December 1995 which show an assessment of 
carpal tunnel syndrome due to trauma.  This evidence is 
presumed to be credible for the purpose of determining 
whether his claim is well-grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Additionally, post-service medical records show 
treatment for bilateral hand problems, including the 
September 1997 VA X-ray which revealed a widening of the 
first right metacarpal, possibly representing old trauma.  
Thus, evidence is on file which tends to show that the 
veteran was diagnosed with a chronic condition during 
service, and may have current residuals of that same 
condition.  Consequently, the Board is of the opinion that 
the case is well grounded pursuant to the chronicity standard 
of Savage, supra.

Adjudication of the veteran's claim of service connection for 
carpal tunnel syndrome does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

Because the claim of entitlement to service connection for 
carpal tunnel syndrome is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy, 
supra.

Although the September 1997 VA X-rays show widening of the 
first metacarpal, possibly due to old trauma, no competent 
medical opinion specifically states that the veteran's 
current bilateral hand problems are the result of carpal 
tunnel syndrome.  In fact, the June 1998 medical records show 
an assessment of rule-out carpal tunnel syndrome.  However, 
these records indicate that additional testing was necessary 
in order to make an accurate determination as to whether or 
not the veteran currently has carpal tunnel syndrome.  
Moreover, the Board notes that the VA medical records from 
September 1997 indicate that the veteran had a post-service 
hand injury.  Consequently, it is not entirely clear that the 
veteran's current hand problems are the residuals of the 
carpal tunnel syndrome he was presumably treated for during 
service.  Therefore, the Board is of the opinion that a 
medical examination of the veteran would materially assist in 
the adjudication of his appeal.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the Board concludes 
that a REMAND is necessary for a full and fair adjudication 
of the veteran's appeal.

II.  Increased Ratings

Initially, the Board finds that the veteran's back disorder 
and tendinitis claims are well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has accorded the 
veteran an examination in relation to these claims, and 
obtained medical records pertaining to the treatment he has 
received.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on his December 1991 enlistment examination.  At that 
time, he reported that he had never experienced recurrent 
back pain.  The service medical records show that the veteran 
was subsequently treated on numerous occasions for complaints 
of low back pain beginning in August 1994.  As noted in an 
October 1995 Report of the Medical Board, the veteran had the 
initial onset of back pain following some heavy lifting, 
which included loading 30-pound wood blocks onto a truck.  It 
was also noted that the veteran had undergone physical 
therapy and been placed upon limited duty as a result of his 
back pain.  Examination conducted as part of this Report 
showed that the veteran had a normal walking gait, although 
somewhat slow and station without limp or list.  Lower 
extremity motor strength all graded 5/5.  Sensation was 
normal to light touch.  Sensation was normal to light touch.  
Deep tendon reflexes were equal and symmetrical at the knees 
and ankles.  Straight leg raising was negative, as was prone 
knee flexion test.  Range of motion was found to be abnormal 
with forward flexion.  It was specifically noted that the 
veteran's fingertips missed the floor by approximately 12 
inches.  Additionally, it was noted that plain X-rays of the 
lumbosacral spine had been essentially within normal limits.  
However, an MRI dated in December 1994 demonstrated a small 
disc hernia or unifocal bulge at L5-S1 which lay between the 
takeoff of the S1 nerve root 1-2 mm left of center.  This 
extended approximately 3 mm up to and adjacent to the thecal 
sac.  It was also stated that there might be a slight 
increased signal in the left S1 nerve root.  Final diagnoses 
included chronic low back pain with minimal left radicular 
component, neurologically intact.  The veteran's April 1996 
separation examination shows that the veteran was discharged 
from service because of chronic low back pain with minimal 
left radicular component and a normal neurological 
examination.  

The veteran's claim of entitlement to service connection for 
a back disorder was received by the RO in February 1997.  
Thereafter, the veteran underwent various VA medical 
examinations in March 1997, including an orthopedic 
examination.  At this examination, the veteran reported, in 
part, residual back discomfort which he described to be at 
his left sacroiliac area.  It was noted that he took Vicodin 
or Ibuprofen for control of these symptoms.  It was further 
noted that the veteran presented an MRI scan done in 1996 
which demonstrated a midline L5-S1 disc protrusion, but no 
evidence of nerve root compression.

On physical examination, the examiner stated that the 
veteran's lumbosacral area was only symptomatic over the left 
sacroiliac area, where the veteran was somewhat 
uncomfortable.  The veteran was also found to be somewhat 
uncomfortable with straight leg raising in this area.  On 
range of motion testing, it was noted that the veteran tilted 
his upper torso at least 40 degrees left and right, and 
rotated the upper torso at least 60 degrees left and right.  
He was able to flex the upper torso to bring it to 80 degrees 
with the vertical.  The examiner found him to have 
satisfactory heel and toe standing.  Reflexes to the knees 
and ankle joints were intact and equal at 1+.  There was no 
sensory impairment noted to the lower extremities.  Further, 
the examiner was unable to detect any weakness in the knee 
extensors, ankle dorsiflexor, or great toe dorsiflexors.  
Diagnostic impressions included history of chronic 
lumbosacral discomfort with scan evidence of L5-S1 disc 
disease, but with no objective or symptomatic findings to 
suggest any evidence of lower radiculopathy at that time.

VA X-rays taken of the lumbosacral spine in March 1997 
revealed no gross abnormalities.

The additional VA medical examinations conducted at that time 
made no pertinent findings regarding the veteran's back 
disorder.

In the July 1997 rating decision, the RO granted service 
connection for herniated disc L5-S1, and assigned a 10 
percent disability rating effective April 26, 1996.  It was 
noted that this disability rating was assigned for mild 
symptoms of intervertebral disc syndrome.

The veteran appealed the assigned rating for his back 
disorder to the Board, contending that the disability had 
increased in severity since his discharge from service.

As noted above, VA medical treatment records are on file that 
cover the period from May 1996 to June 1998.  These records 
show treatment on numerous occasions for chronic low back 
pain.  For example, records from May 1996 note complaints of 
chronic low back pain with a "tired feeling" in the left 
leg.  Examination revealed decreased range of motion; 
positive straight leg raising; and deep tendon reflexes to be 
2+.  A subsequent examination in July 1996 found no 
tenderness of the lumbosacral spine; deep tendon reflexes to 
be 2+ and symmetric; sensation and motor to be normal for the 
upper and lower extremities; gait normal; and that straight 
leg raising reproduced pain in the left hip and low back.  It 
was noted that the veteran complained of significant pain, 
but that the pain was improving.  Further, it was noted that 
the veteran might need surgery in the future, but 
conservative treatment was recommended at that time.  In 
October 1996, positive straight leg raising was noted on the 
left at 30 degrees; deep tendon reflexes were +1; and it was 
noted that the veteran exhibited obvious discomfort while 
walking.  In November 1996, he complained of a recent flare-
up of 3 days duration.  The pain was localized at the left 
side, with no radiation to the legs.  It was also noted that 
the pain was worse in the morning, and that the veteran was 
not sleeping well.  Muscle spasms were noted on palpation.  
These records also show that the veteran was given an ice 
massage, which he reported decreased the pain.  In January 
1997, the veteran complained of low back pain radiating down 
into the legs.  An ice massage was recommended, as was Motrin 
(Ibuprofen) and Vicodin.  He was treated in January 1998 for 
pain in the left sacroiliac area, among other things.  


Legal Criteria.  Diagnostic Code 5289 provides criteria for 
evaluating ankylosis of the lumbar spine.  Favorable 
ankylosis warrants a 20 percent rating, while unfavorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
However, there is no evidence that the veteran has ever had 
ankylosis of the lumbar spine.  Therefore, this Code is 
inapplicable in the instant case.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board notes that the 
findings on the March 1997 VA orthopedic examination do not 
indicate more than mild symptoms of intervertebral disc 
syndrome.  For example, the examiner stated that the 
veteran's lumbosacral area was only symptomatic over the left 
sacroiliac area, where the veteran was somewhat 
uncomfortable.  (Emphasis added).  However, a review of the 
VA medical treatment records on file show that the veteran 
was treated on numerous occasions for complaints of chronic 
back pain.  Taking into consideration these complaints of 
pain, and the benefit of the doubt provisions, the Board is 
of the opinion that the veteran's back disorder more nearly 
approximates the criteria of moderate intervertebral disc 
syndrome with recurring attacks.  See 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.59.  Accordingly, the veteran is 
entitled to the next higher rating of 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Having determined that the veteran is entitled to a 20 
percent disability rating for his back disorder, the Board 
must now determine whether he is entitled to a rating in 
excess of 20 percent under any of the potentially applicable 
Diagnostic Codes.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Since the benefit of the doubt provisions were necessary for 
the veteran to be entitled to the 20 percent rating under 
Diagnostic Code 5293, it is axiomatic that he is not entitled 
to a rating in excess of 20 percent under that Code.  
Moreover, the Board notes that the medical evidence on file 
contains no objective findings to support a determination of 
severe or pronounced symptoms of intervertebral disc 
syndrome.  For example, the March 1997 VA examiner found the 
veteran to have satisfactory heel and toe standing; the 
reflexes of the knees and ankle joints to be intact and equal 
at 1+.  There was no sensory impairment noted to the lower 
extremities.  Furthermore, the examiner found that there was 
no objective or symptomatic findings to suggest any evidence 
of lower radiculopathy at that time.  Also, no gross 
abnormalities were revealed on the March 1997 VA X-rays.  The 
Board further notes that the VA medical records on file 
indicate that the veteran's complaints of back pain were 
relieved, at least to some extent, by treatment.

A review of the March 1997 VA examination, and the VA medical 
treatment records on file, do not reveal findings that the 
veteran's back disorder has resulted in severe limitation of 
motion.  Further, the Board again notes that the VA medical 
records indicate that the veteran's complaints of back pain 
were relieved, at least to some extent, by treatment.  
Accordingly, the veteran is not entitled to a disability 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board also notes that neither the March 1997 VA 
examination nor the VA medical treatment records contain 
objective findings of severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or loss of lateral motion with osteoarthritic 
changes.  Accordingly, the veteran is not entitled to a 
disability rating in excess of 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 20 
percent for his back disorder.  The Board notes that it 
making this determination it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 20 percent.  These regulations are applicable in 
the instant case because the veteran has reported that his 
back disorder is manifest by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain evidence by which it can be factually 
ascertained that there is any functional impairment 
attributable to the back disorder which would warrant a 
schedular rating in excess of 20 percent.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's back disorder met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 20 percent.


B.  Tendinitis

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his December 1991 enlistment 
examination.  At that time, he reported that he had never 
experienced "[t]rick" or locked knee.  His service medical 
records subsequently show treatment on various occasions for 
bilateral knee pain.  An examination conducted as part of the 
October 1995 Medical Board Report showed that the veteran had 
a normal walking gait, although somewhat slow and station 
without limp or list.  Lower extremity motor strength all 
graded 5/5.  Sensation was normal to light touch.  Sensation 
was normal to light touch.  Deep tendon reflexes were equal 
and symmetrical at the knees and ankles.  Straight leg 
raising was negative, as was prone knee flexion test.  
Specific examination of the knees revealed tenderness in the 
area of iliotibial bands and a slight sense of popping in 
that area, but otherwise the knees were stable to examination 
without effusion and without specific decrease in range of 
motion.  Final diagnoses included bilateral knee pain, 
possible iliotibial band syndrome.  On his April 1996 
separation examination, the veteran's lower extremities were 
clinically evaluated as normal.  The veteran also stated that 
he had not experienced "[t]rick" or locked knee.  However, 
the physician's comments on the April 1996 Report of Medical 
History noted, in part, that the veteran had been treated for 
bilateral knee pain, possible iliotibial band syndrome.  
Additionally, supporting documents show a diagnosis of 
tendonitis with respect to the veteran's painful knees.  

In February 1997, the RO received the veteran's claim of 
service connection for, among other things, iliotibial band 
syndrome.  Thereafter, the veteran underwent various VA 
medical examinations in March 1997, including an orthopedic 
examination.  At this examination, the veteran reported, in 
part, that he was treated in 1996 because of some lateral 
knee discomfort, and was diagnosed with iliotibial band 
tendinitis.  It was further noted that this condition was 
treated conservatively with Ibuprofen, and that no invasive 
procedure was required.

On physical examination, the examiner noted that the veteran 
demonstrated no evidence of thigh atrophy, and that he 
measured 20 inches in circumference in the mid thigh areas 
which were equal bilaterally.  Similarly, joint line 
measurement was equal bilaterally at 50 and 1/2 inches.  On 
range of motion testing, the veteran was able to extend both 
knees to zero degrees, and flex both knees to 140 degrees.  
Further, the examiner found the veteran to have good 
ligamentous support medially and laterally.  The cruciate 
ligaments were found to be sound.  Additionally, the examiner 
found the veteran to have satisfactory heel and toe standing.  
Reflexes to the knees and ankle joints were intact and equal 
at 1+.  There was no sensory impairment noted to the lower 
extremities.  Further, the examiner was unable to detect any 
weakness in the knee extensors, ankle dorsiflexor, or great 
toe dorsiflexors.  Diagnostic impressions included history of 
bilateral iliotibial tendinitis.

The additional VA medical examinations conducted at that time 
made no pertinent findings regarding the veteran's 
tendinitis.

In the July 1997 rating decision, the RO granted service 
connection for iliotibial band tendinitis, noting that the 
veteran was treated for this chronic disability during 
service.  A noncompensable disability rating was assigned, 
effective April 26, 1996.  With respect to this rating, the 
RO specifically noted that full range of motion was shown on 
VA examination without complaints.

The veteran appealed the assigned noncompensable rating for 
his tendinitis to the Board, contending that the disability 
had increased in severity since his discharge from service.

As noted above, VA medical treatment records are on file that 
cover the period from May 1996 to June 1998.  While these 
records do not specifically show treatment for iliotibial 
band tendinitis, they do show treatment for bilateral 
knee/leg problems on numerous occasions.  For example, in 
August 1997, he complained of pain and inflammation to both 
knees.  He reported that he could hear a "popping sound" 
when he bent his knees.  Examination revealed minimal 
crepitation, among other things.  Diagnostic impression was 
chondromalacia patellae versus early arthritis.  He was 
treated for bilateral knee pain again in December 1997, with 
a provisional diagnosis of knee pain secondary to foot 
biomechanical fault.  Records from January 1998 show 
treatment for right knee swelling of two days duration.  At 
that time, he denied pain, although it was noted that he had 
a history of chronic bilateral knee pain.  Examination 
revealed mild swelling, full range of motion, and no laxity.  
Overall assessment was patellar facet syndrome.  Records from 
later in January 1998 note that the veteran reported that he 
was feeling better.  At that time examination of the right 
knee showed full range of motion, without swelling.


Legal Criteria.  The RO has evaluated the veteran's 
iliotibial band tendinitis utilizing the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  
The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is 
considered a major joint.  38 C.F.R. § 4.45.

Limitation of range of motion of the knee is based on 
limitation of flexion and extension of the leg pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.

Diagnostic Code 5260 provides for limitation of flexion.  
When flexion is limited to 45 degrees, a 10 percent rating is 
assigned; when flexion is limited to 30 degrees, a 20 percent 
rating is assigned; and when flexion is limited to 15 
degrees, a 30 percent rating is assigned.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is assigned; 
when the limitation is to 15 degrees, a 20 percent rating is 
assigned; when extension is limited to 20 degrees, a 30 
percent rating is assigned; when extension is limited to 30 
degrees, a 40 percent rating is assigned; and when it is 
limited to 45 degrees, a 50 percent rating is assigned.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).

As the evidence shows that the veteran's tendinitis affects 
his knees, the disability could also be evaluated pursuant to 
the criteria set forth under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this Code, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.

Analysis.  A review of the medical evidence on file does not 
show that either of the veteran's knees has had flexion 
limited to 45 degrees or less, nor extension limited to 10 
degrees or more.  In fact, full range of motion was shown on 
the March 1997 VA orthopedic examination.  See 38 C.F.R. § 
4.71, Plate II.  Similarly, the VA medical treatment records 
on file contain no findings of limitation of motion to 
warrant a compensable disability rating under either 
Diagnostic Code 5260 or 5261.  Thus, there is no objective 
evidence to warrant a compensable disability rating under 
either of these Diagnostic Codes.

However, the Board notes that 38 C.F.R. § 4.45 defines a knee 
as one of the major joints.  As the veteran's tendinitis 
affects both knees, the Board must conclude that 2 major 
joints are involved in the service-connected disability.  
Further, the VA medical records show treatment on various 
occasions for bilateral knee pain.  Although these complaints 
were not specifically attributed to the veteran's tendinitis, 
in evaluating the severity of the veteran's disability the 
Board will consider all objective evidence of bilateral knee 
impairment as attributable to the service-connected 
disability.  The Board also notes that while there is no 
actual X-ray evidence of arthritis, the veteran's tendinitis 
is rated as analogous to degenerative arthritis.  
Furthermore, the Board notes that all reasonable doubt is to 
be resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3.  Accordingly, the Board finds that the veteran is 
entitled to at least a 10 percent rating for his bilateral 
iliotibial band tendinitis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A review of the March 1997 VA orthopedic examination and the 
VA medical records do not show that the veteran's bilateral 
iliotibial band tendinitis has resulted in any incapacitating 
episodes.  Thus, the veteran is not entitled to the next 
higher rating of 20 percent under Diagnostic Code 5003.  

Turning to the criteria of Diagnostic Code 5257, the Board 
notes that a review of the medical evidence on file does not 
show that either of the veteran's knees is manifest by 
moderate subluxation or lateral instability.  Accordingly, 
the veteran is not entitled to a disability rating in excess 
of 10 percent under this Code either.  38 C.F.R. § 4.71a.

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 10 
percent for his bilateral iliotibial band tendinitis.  The 
Board notes that it making this determination it has taken 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and has determined that they do not permit a 
schedular rating in excess of 10 percent.  These regulations 
are applicable in the instant case because the veteran has 
reported that his bilateral iliotibial band tendinitis is 
manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain evidence by which it can be factually ascertained 
that there is any functional impairment attributable to the 
tendinitis which would warrant a schedular rating in excess 
of 10 percent.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's iliotibial band tendinitis met 
or nearly approximated the criteria necessary for a 
disability rating in excess of 10 percent.


ORDER

Entitlement to service connection for hearing loss is denied.

The claim of entitlement to service connection for carpal 
tunnel syndrome is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to a disability rating of 20 percent for the 
veteran's back disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable disability rating of 10 percent 
for bilateral iliotibial band tendinitis is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the Board has determined that 
the veteran's claim of service connection for carpal tunnel 
syndrome must be REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
hand problems since June 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After securing any additional medical 
records to the extent possible, the 
veteran should be afforded a examination 
to determine the current nature of his 
bilateral hand problems.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must express 
an opinion as to whether the veteran 
currently has carpal tunnel syndrome, or 
any other chronic disorder of the hand.  
The examiner should express an opinion as 
to whether any current hand disorder(s) 
identified is/are related to the 
veteran's period of active duty, to 
include treatment for carpal tunnel 
syndrome therein.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

